Title: From Thomas Jefferson to James Walker, 16 June 1806
From: Jefferson, Thomas
To: Walker, James


                        
                            Sir
                            
                            Washington June 16. 06.
                        
                        On the 13th. inst. Messrs. Jones & Howell shipped for me from Philadelphia for Richmond the
                            articles below stated, being as near the order sent them as they could furnish without waiting to have them especially
                            made at the forges. being addressed to Messrs. Gibson & Jefferson, they will probably recieve them about the time
                            or soon after you recieve this. of course you may immediately take measures for ensuring their being brought up.   I wrote
                            at the same time to Oliver Evans for the bolting cloths &c. of your memorandum, but have not yet recieved an
                            answer. I have bespoke the weights here. my best wishes & respects.
                        
                            Th: Jefferson
                            
                        
                        
                            10. pieces rolled iron 2½ I. by 3/16
                            
                            10. bars 2½ & 3. I. by ⅝
                            2. do. 1½ I. square
                            6. bundles rod iron of three sizes
                            5. bundles sheet iron about 200. sq. feet. (for the cotton gin)
                        
                    